Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending. 
Claims 12, 15, 17-25 previously withdrawn are rejoined and fully examined.
Claims 1-25 are allowed herein
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Hilton on 5/19/2021.

The application has been amended as follows: 
Replace Claim 1: --- A cordless electric nailer comprising:
	a battery-powered electric motor driven flywheel selectively engageable against a nail driver to fire the nail driver along a driver axis extending through an aperture of a barrel of a nosepiece; 
comprising a muzzle having a muzzle aperture received inside an interior of the aperture of the barrel with the driver axis coaxially extending through both the aperture of the barrel and the muzzle aperture inside the interior of the aperture of the barrel, and the muzzle being slidable between a retracted position and an extended position relative to an end of the barrel being drivable through the muzzle aperture inside the interior of the aperture of the barrel and from the barrel by the nail driver, and the removable contact trip including latch pocket; and
a removable contact trip latch coupled to the barrel and biased toward a latched position in which the removable contact trip latch extends through a window of the barrel and is receivable in the latch pocket inside the barrel to latch the removable contact trip to the barrel, and the removable contact trip latch being movable to an unlatched position in which the removable contact trip latch is not receivable in the latch pocket to unlatch the removable contact trip and permit removal of the contact trip from the barrel. ---
Replace claim 9: --- The cordless electric nailer of claim 1, wherein the muzzle is tubular has a muzzle projection. ---

Replace claim 20: --- The cordless electric nailer of claim 17, wherein the barrel includes muzzle guide rails engageable with a cooperating muzzle guide of the muzzle of the removable contact trip to prevent rotation of the removable contact trip relative to the barrel. ---
Replace claim 21: --- The cordless electric nailer of claim 20, wherein themuzzle is tubular has a muzzle extension, and the cooperating muzzle guide comprises opposite sides of the muzzle extension. ---

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the species of group I and Group II , as set forth in the Office action mailed on 2/28/2020 , has been reconsidered in view of the allowability of The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 12, 15, 17-25, directed to Group II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-25 are allowed.
Regarding Independent claim 1 the prior art of record alone or in proper combination fails to teach a removable contact trip for a cordless battery powered nail gun, such that the removable contact trip comprises a muzzle and muzzle aperture that fits inside the interior of the barrel of the nail gun such that the driver axis extends coaxially through both the aperture of the barrel and the aperture of the muzzle to form a sliding fit between the contact trip and barrel of the nail gun, along with all the remaining limitation is the claims.
In conclusion, upon examination the prior art of record was considered as a whole, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 2-25.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.